Name: 85/632/EEC: Commission Decision of 18 December 1985 on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D063285/632/EEC: Commission Decision of 18 December 1985 on certain protective measures against foot-and-mouth disease in Italy Official Journal L 379 , 31/12/1985 P. 0038 - 0040 Spanish special edition: Chapter 03 Volume 40 P. 0152 Portuguese special edition Chapter 03 Volume 40 P. 0152 COMMISSION DECISION of 18 December 1985 on certain protective measures against foot-and-mouth disease in Italy (85/632/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 85/320/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 85/322/EEC (4), and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5), as last amended by Directive 85/321/EEC (6), and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas that outbreak is such as to constitute a danger to the livestock of the other Member States, owing to the large volume of trade both in animals and fresh meat and in certain meat-based products; Whereas, following that outbreak of foot-and-mouth disease the Commission adopted several Decisions, particularly 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy (7); Whereas the Commission has adopted several amendments to Commission Decision 85/163/EEC to modify the parts of the territory of Italy subject to restrictions on trade, the last being by Decision 85/514/EEC (8); Whereas, by virtue of the number of amendments made to Decision 85/163/EEC, it is now appropriate to make a new Decision; Whereas the outbreaks had, as a result of the measures introduced and the action taken by the Italian authorities, in particular as regards vaccination against foot-and-mouth disease, been confined to certain parts of Italy's territory; Whereas now, however, disease has recurred in the province of Modena after a delay of nine months, apparently due to a different strain of virus to that responsible for the original outbreak; Whereas it seems necessary to amend the scope of the restrictive measures to take account of the development of the disease and of measures carried out locally by the Italian authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 11. Member States shall prohibit the introduction onto their territory of live animals of the bovine and porcine species from the parts of the territory of Italy which are listed in the Annex to this Decision. 2. The accompanying certificate laid down in Directive 64/432/EEC shall, in the case of animals from Italy, bear the following:'Animals complying with the Commission Decision of 18 December 1985'.Article 21. Member States shall prohibit the introduction onto their territory of fresh meat obtained from animals of the bovine, porcine, ovine and caprine species from the parts of the territory of Italy which are listed in the Annex to this Decision, including meat obtained from animals from those parts of Italy's territory which were slaughtered elsewhere. 2. However, the prohibitions provided for in paragraph 1 shall not apply to meat obtained from animals slaughtered before 1 November 1984. 3. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1) and accompanying fresh meat consigned from Italy shall bear the following:'Meat complying with the Commission Decision of 18 December 1985'. Article 31. Member States shall prohibit the introduction onto their territory of meat products, other than those which have undergone one of the forms of treatment laid down in Article 4 (1) of Directive 80/215/EEC, from those parts of the territory of Italy which are listed in the Annex to this Decision or which have been prepared using meat obtained from animals from those same parts of the territory of Italy but slaughtered elsewhere. 2. However, the prohibitions provided for in paragraph 1 shall not apply to meat products prepared using meat obtained from animals slaughtered before 1 November 1984. 3. The accompanying health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (2) shall, in the case of the meat products referred to in paragraph 1 consigned from Italy, bear the following:'Products complying with the Commission Decision of 18 December 1985.' Article 4The Member States shall take steps to ensure that the vehicles which have been used to transport live animals from Italy are disinfected before entering the territory of another Member State and upon such entry at the latest. Article 5The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 6The Commission shall monitor the situation and shall if necessary amend this Decision accordingly. Article 7Commission Decision 85/163/EEC shall be repealed three days after notification of the present Decision. Article 8This Decision is addressed to the Member States. Done at Brussels, 18 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 168, 28. 6. 1985, p. 36. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 168, 28. 6. 1985, p. 41. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 168, 28. 6. 1985, p. 39. (7) OJ No L 63, 2. 2. 1985, p. 23. (8) OJ No L 316, 27. 11. 1985, p. 52. (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 26, 31. 1. 1977, p. 85.